 

AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Moditied) Page l ofl

UNITED STATES DISTRICT C()URT
soUTHERN DISTRICT oF CALlFoRNIA

United States of America JUDGMENT IN A CRIMINAL CASE

V (F or Offenses Committed On or After November l, 1987)

Sebastian LOpeZ_LOpeZ Case Number: 3:18-mj-22402-KSC

Kenneth J Troiano

Def="ndanr ’s A tierney

REGISTRATION NO. 80303298

THE ‘DEFENDANT:
IXI pleaded guilty to count(s) 1 of Complaint

|:l Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant ls adjudged guilty of such count(s) Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Number'§s!
811325 ILLEGAL ENTRY (Misdemeanor)_ l
|:| The defendant has been found not guilty on count(S)
l:l Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

IE Assessment: 510 WAIVED

Fine: WAIVED

[>:\’l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Friday, October 26, 2018

F l LE D Date orf`_l_mposition of Sentence

 

 

 

 

 

 

 

OCf 26 2018 .V - __ '\`_=,_,:::_
cl.EnK, u.s. olsrmc'r counr HOORABLE KAREN S CRAWFORD
souTHEnN nlsTRlcT oF cALlFoRNlA UNITED STATES MAGISTRATE JUDGE

 

 

BY s¢' ericas DEPL'TY

 

3118-mj-22402-KSC

 

